        Case 3:20-cv-01939-RNC Document 43 Filed 12/23/20 Page 1 of 7



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT



ANTONIO CABALLERO,

            Plaintiff
V.                                             No. 3:20-MC-90(RNC)

FUERZAS ARMADAS REVOLUCIONARIAS
DE COLUMBIA and
NORTE DE VALLE CARTEL,

            Defendants


 TEMPORARY RESTRAINING ORDER FREEZING ACCOUNT PENDING HEARING ON
                  APPLICATION FOR TURNOVER ORDER

     Plaintiff Antonio Caballero has moved for issuance of (1) a

temporary restraining order (“TRO”) freezing assets in an

account in the name of ALBA Petroleos at Interactive Brokers,

LLC, in Greenwich, Connecticut, without prior notice; and (2) an

order requiring ALBA Petroleos and Interactive Brokers to appear

at a hearing to show cause why funds in the account should not

be turned over to satisfy a judgment that plaintiff has obtained

against the Revolutionary Armed Forces of Colombia – People’s

Army (“FARC”).     Both requests are hereby granted.

     Plaintiff is attempting to execute on a judgment he has

obtained against FARC and Norte de Valle Cartel based on the

kidnapping, torture and murder of his father, a former U.N.

ambassador, politician, and outspoken critic of narcotics

traffickers in Colombia.      The underlying judgment, which

                                      1
         Case 3:20-cv-01939-RNC Document 43 Filed 12/23/20 Page 2 of 7



includes approximately $45 million in compensatory damages, has

been registered in this court but plaintiff’s attorneys have

been unable to find accounts in Connecticut in the names of FARC

or Norte de Valle Cartel.

  In the present motion, plaintiff invokes section 201(a) of the

Terrorism Risk Insurance Act of 2002 (“TRIA”), codified at 28

U.S.C. § 1610 note, which allows for attachment and turnover of

“blocked assets” of a “terrorist party,” or its agency or

instrumentality, to satisfy a judgment against the terrorist

party.    Plaintiff’s submissions provide a sufficient basis for

concluding, for present purposes, that ALBA Petroleos’s account

at Interactive Brokers is subject to attachment under TRIA.

  In particular, plaintiff submits affidavits by John Robert

McBrien, former Associate Director for Global Targeting at the

Office of Foreign Assets Control (“OFAC”).          These affidavits

establish a reasonable likelihood that ALBA Petroleos is a

blocked party for purposes of TRIA execution because it is owned

by another agent or instrumentality of FARC, known as PDVSA, the

assets of which have been blocked by OFAC.          ECF Doc. 28-4 (Third

McBrien Decl) ¶ ¶11-12.       See U.S. Dept. Treasury, Revised

Guidance on Entities Owned by Persons Whose Property and

Interests in Property are Blocked, (Aug. 13, 2014).            The McBrien

affidavits further establish a reasonable likelihood that ALBA

Petroleus is used to launder FARC’s money.

                                       2
      Case 3:20-cv-01939-RNC Document 43 Filed 12/23/20 Page 3 of 7



  Issuance of the requested freeze order without prior notice to

ALBA Petroleous or Interactive Brokers appears to comport with

due process.   The Second Circuit has not addressed the

constitutionality of ex parte attachment of property under TRIA.

But the Eleventh Circuit has held that agencies or

instrumentalities of terrorist parties have no right to notice

before funds are attached.     Stansell v. Revolutionary Armed

Forces of Colombia, 771 F.3d 713, 729 (11th Cir. 2014). See also

Stansell v. Revolutionary Armed Forces of Columbia, No. 16-MC-

405 (ALC), Doc. 19, (S.D.N.Y. Jan 23 2019)(granting ex parte

motion for attachment under TRIA).

  The requested freeze order also appears to comport with state

law, which governs the procedure for attaching funds under TRIA.

See Stansell, 771 F.3d at 730.     Plaintiff relies on Connecticut

General Statutes § 52-356(b), which provides that a court “may

issue a turnover order against a judgment debtor, without notice

or hearing, upon affidavit by the judgment creditor or another

competent affiant stating facts from which the court concludes

that there is a reasonable likelihood that the judgment debtor

is about to remove the property from the state or is about to

fraudulently dispose of the property with intent to hinder,

delay or defraud his creditors.”        Conn. Gen. Stat. Ann. § 52-

356b(c).   Plaintiff contends that although this provision does

not expressly authorize issuance of an ex parte order freezing

                                    3
      Case 3:20-cv-01939-RNC Document 43 Filed 12/23/20 Page 4 of 7



assets of a third party, it should be construed to permit the

order requested here for essentially two reasons: a freeze order

is a minimal interference with property compared to a turnover

order, and ALBA Petroleus is an alter ego of the judgment

debtor, FARC.    Crediting Mr. McBrien’s affidavits that FARC uses

ALBA Petroleus for money laundering, I agree that the statute

authorizes issuance of a freeze order without prior notice in

this instance.

  Finally, issuance of the requested order appears to comport

with Federal Rule of Civil Procedure 65, which permits a TRO to

be issued without notice when the applicant demonstrates that

notice should not be required.     Plaintiff contends that “[i]f a

temporary restraining order is not granted while this

application is pending, the Account may be diminished and the

assets concealed . . .”    ECF Doc. 28 ¶ 13.     Plaintiff states

that “[d]efendants have not cooperated in disclosing sufficient

assets to satisfy this judgment, which is to be expected of a

criminal enterprise that murders people.”       ECF Doc. 28-7 ¶ 9. In

addition, Plaintiff explains that “[t]here are other creditors

who have judgments against Defendants and there is a genuine

risk the total claims exceed Defendants' assets.”         Id. ¶ 11.   So

“if the assets are not frozen by this court while the court is

considering Plaintiff's motion for a turnover order, it is very



                                    4
      Case 3:20-cv-01939-RNC Document 43 Filed 12/23/20 Page 5 of 7



likely they will be involuntarily seized by a third party who is

also seeking to satisfy a judgment.” Id. ¶ 5.

  Accordingly, it is hereby ordered:

  1. A hearing will be held in this case on Thursday, January

     7, 2021 at 10:00 AM via Zoom.      Plaintiff shall give notice

     to Interactive Brokers, LLC and ALBA Petroleos de El

     Salvadaor S.E.M. de C.V.’s (“ALBA Petroleos”) (to be served

     by Plaintiff pursuant to Connecticut General Statutes §52-

     59 by both courier, such as Federal Express, DHL, UPS or

     Global Express mail, and by email) of the pendency of the

     application and of the time when it will be heard by

     causing a true and attested copy of the Application, the

     proposed turnover order and of this order to be served upon

     Interactive Brokers and ALBA Petroleos by some proper

     officer or indifferent person on or before January 1, 2021,

     and that due return of service be made to this court.

     Information about how to access the Zoom meeting will be

     provided to counsel for Interactive Brokers, LLC and to

     counsel for ALBA Petroleos once such counsel files an

     appearance in this matter.

  2. On or before January 5, 2021, Interactive Brokers, LLC and

     ALBA Petroleos will file written appearances of counsel

     and, in addition, will also file written objections to the

     application for a turnover order.       If a timely objection is

                                    5
   Case 3:20-cv-01939-RNC Document 43 Filed 12/23/20 Page 6 of 7



  filed, the court will enter a scheduling order at the

  hearing on January 7, 2021, establishing a date for a

  further hearing.    If no written objection is filed, the

  application will be decided on the papers submitted by

  Plaintiff.

3. Until further order of this Court, Interactive Brokers,

  LLC, ALBA Petroleos and their officers, directors,

  representatives, servants, agents, employees and others

  acting in active concert or participation with them, are

  restrained from:

  Allowing any withdrawals from ALBA Petroleos de El

  Salvadaor S.E.M. de C.V.’s (“ALBA Petroleos”) account(s)

  with Interactive Brokers, LLC (collectively “the Account”);

  allowing any trades in the Account; or acknowledging or

  creating a security interest in the Account.

4. In accordance with Federal Rules of Civil Procedure

  65(b)(2), this order will expire 14 days after entry unless

  by that time the Court, for good cause, extends it for a

  like period, or the adverse party consents to an extension.



  NOTICE: FAILURE TO COMPLY WITH THIS ORDER MAY
          SUBJECT YOU TO BEING HELD IN CONTEMPT OF
          COURT.




                                 6
 Case 3:20-cv-01939-RNC Document 43 Filed 12/23/20 Page 7 of 7



Dated at Hartford, Connecticut this 23rd day of December 2020.


                ___________/s/________________________
                      Robert N. Chatigny
                United States District Judge




                               7
